Citation Nr: 1453419	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a benign growth of the brain.

2.  Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to March 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that additional evidence pertinent to the Veteran's claims has been associated with the claims file since the RO last considered the Veteran's claims in a March 2014 Supplemental Statement of the Case.  In that regard, the Veteran underwent a VA examination in October 2014 which notes the Veteran's reported history of parachute jumps with bad landings during service with resulting dizziness and headaches.  The VA examiner diagnosed traumatic brain injury with headaches and noted that a neurological opinion was needed to determine whether a relationship existed between the Veteran's meningioma and traumatic brain injury.  As the Veteran did not submit a waiver of RO consideration of this October 2014 VA examination, the Board must return these claims to the RO for reconsideration with the additional evidence and the issuance of a Supplemental Statement of the Case.  38 C.F.R. § 19.31 (2014).

Additionally, the Veteran reported treatment at the VA Medical Center in Northport, New York beginning in the 1980's.  However, review of the Veteran's claims file shows VA treatment records from that facility dated from 2003, and there is no evidence in the claims file showing that VA treatment records dated earlier than 2003 were requested or not found.  Accordingly, the RO should request all of the Veteran's VA treatment records from the VA Medical Center in Northport, New York from 1980.

Last, the Board believes that the Veteran should be afforded a VA examination to determine the etiology of his epilepsy and brain tumor.  In that regard, a VA opinion has not yet been obtained in this case.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

Under the circumstances of this case, the Board finds that the Veteran should be afforded a VA examination to determine whether there is any relationship between his epilepsy and/or benign brain tumor, and service.  Although the Veteran's service treatment records are negative for any diagnoses of or treatment for epilepsy or a brain tumor during service, the Veteran testified during his September 2014 hearing before the Board that he experienced headaches during service and continuously thereafter which he believed to be an early manifestation of his benign brain tumor and seizure disability.  Moreover, based upon the Veteran's reported lay statements, the October 2014 VA examiner found that a neurological opinion was needed to determine the relationship between his brain tumor and traumatic brain injury during service.  The Board finds that this evidence satisfies the "low" threshold set forth in McLendon.  Id.  Accordingly, the Veteran should be provided with a VA neurological examination to determine the etiology of his benign brain tumor and seizure disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Northport, New York and all associated outpatient clinics dated from January 1980 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a VA neurological examination to determine the etiology of his seizure disability and benign brain tumor.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should state:

Whether it is at least as likely as not (a 50 percent probability or greater) that his benign brain tumor and/or seizure disorder were incurred in or otherwise related to the Veteran's military service, to include whether the Veteran's reported in-service headaches were early manifestations of his later diagnosed brain tumor and/or seizure disability.  A complete rationale must be provided for the opinion(s) proffered.

In rendering the requested opinion(s) and rationale, the examiner must comment on the Veteran's lay statements of in-service symptomatology including headaches following a bad parachute landing.  The examiner is advised that the Veteran is competent to report observable symptomatology such as headaches, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014). 

4.  Thereafter, readjudicate the Veteran's claims on appeal with consideration of all evidence in the claims file received since the March 2013 Supplemental Statement of the Case.  If any claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



